
	
		I
		112th CONGRESS
		1st Session
		H. R. 673
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Heller (for
			 himself, Mr. Thompson of California,
			 Ms. Berkley,
			 Mr. Jones,
			 Mr. Burton of Indiana,
			 Ms. Wasserman Schultz,
			 Mr. McCotter,
			 Mr. Posey, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the depreciation classification of motorsports entertainment
		  complexes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency Act of
			 2011.
		2.7-Year class life
			 for motorsports entertainment complex facilities made permanent
			(a)In
			 generalParagraph (15) of
			 section 168(i) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (D).
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			
